                                                                                             Avi K ami o ns ki
                                                                                                     Partner
                                                                                   akamionski@nklawllp.com
                                                                                          T: (312) 612-2255
                                                                                          F: (952) 658-3011




                                                                                       October 12, 2020
     VIA Electronic Filing
     Honorable Deborah L. Boardman
     United States District Court
     101 West Lombard Street, 3C
     Baltimore, Maryland 21201

             RE:     The Estate of Malcom J. Bryant v. Baltimore City Police Department, et al.
                     Case No.: 1:19-CV-00384-ELH

     Dear Judge Boardman,

            As this Court is aware, Plaintiff has insisted on questioning Ms. Tyeisha Powell first at
     her upcoming deposition. If this is permitted, which Defendants object to, Plaintiff should not be
     permitted to utilize cross-examination style questioning. In further support of their motion for
     reconsideration, Defendants William Ritz and Barry Verger state as follows:

                                                   Background

             Since 1998 and 1999, Ms. Powell has made consistent statements on the record about the
     series of events that led to her assault and the death of her best friend, Toni Bullock. Ms. Powell
     participated in a photo array and identified Mr. Bryant as the person who assaulted her and Ms.
     Bullock. When asked to explain why she identified Mr. Bryant, Ms. Powell wrote:




             At a motion to suppress hearing on August 2, 1999, Ms. Powell identified Mr. Bryant in
     Court and said neither Det. Ritz nor anyone else tried to suggest whom she should identify in the
     photo array. (See Ms. Powell’s Testimony attached hereto as Ex. 1). At trial, Ms. Powell also
     identified Mr. Bryant as the person who assaulted her and her best friend, Toni Bullock. (See
     Ms. Powell’s Trial Testimony attached hereto as Ex. 2). At Bryant’s sentencing hearing on
     September 9, 1999, Powell said, “there’s no doubt in [her] mind” that Bryant was the person who
     assaulted her. (See Ms. Powell’s Testimony at sentencing attached hereto as Ex. 3). Since 1999,



33 WEST MONROE STREET SUITE 1830 CHICAGO, IL 60603 WWW.NKLAWLLP.COM 1025 OLD COUNTRY ROAD SUITE 427 WESTBURY, NY 11590
                                   201 N. CHARLES STREET SUITE 1202 BALTIMORE, MD 21201
Ms. Powell has never provided any testimony or statement contradicting her identification of
Bryant or her testimonies. In fact, Plaintiff has never raised a post-conviction argument
suggesting any misconduct by Det. Ritz in connection with Ms. Powell’s identification.
Plaintiff’s conviction was only vacated based on the DNA evidence. 1 Ms. Powell’s identification
was not at issue.

        For the first time, Plaintiff alleges in this lawsuit that Det. Ritz conducted an unduly
suggestive photo array and thereby procured Ms. Powell’s identification of Bryant as the
perpetrator. Indeed, Plaintiff’s letter makes it clear that counsel hopes to create inconsistencies in
Ms. Powell’s testimony by badgering her into “submission.” This is unfair to the witness, who is
a victim herself and who has maintained clear and repeated testimony regarding this incident.
Moreover, Plaintiff’s strategy is an abuse of the deposition process. Twenty years have passed
since Ms. Powell was the victim of a robbery attempt and lost her friend. Given the passage of
time, it is natural for memories to fade and for a witness to be particularly vulnerable to
suggestive, cross-examination style questioning. Such an examination style in this context poses
an unacceptable risk that the witness will be manipulated at the expense of the truth. If Plaintiff
is permitted to call Ms. Powell as their witness, the Court’s basic truth seeking function demands
that ground rules be placed on the examination so as to protect abuse of the witness and ensure
that the witness is provided with the opportunity to testify in her own words. State v. Sheline, 955
S.W.2d 42, 44 (Tenn. 1997)(“It has been said that the victim of a[n] assault is actually assaulted
twice—once by the offender and once by the criminal justice system.”).

           I.       This Court Has Discretion To Control the Scope And Methods Of Discovery,
                    Including Ms. Powell’s Deposition.

         Defendants recognize that some technically leading questions may be appropriate or
necessary to refresh recollection, however, the abusive overuse of argumentative and leading
questions at the start of Ms. Powell’s deposition is likely to lead to a jumbled record which
would irreversibly prejudice Defendants. See United States v. Durham, 319 F.2d 590, 592 (4th
Cir. 1963) (“The essential test of a leading question is whether it so suggests to the witness the
specific tenor of the reply desired by counsel that such a reply is likely to be given irrespective of
an actual memory. The evil to be avoided is that of supplying a false memory for the witness.”).
The Fourth Circuit is clear that “the extent to which the use of leading questions may be indulged
or limited is a matter primarily for the discretion of the trial judge and an appellate court will
intervene only if there is a clear abuse of discretion.” Id. Here, to avoid abuse of the witness and
to protect the integrity of the record, if the Court permits Plaintiff to question Ms. Powell first,
the Court should exercise its discretion and forbid unmitigated leading questions. Haney v. 3M
Co., No. CIV.A. MJG-12-1396, 2015 WL 4429439, at *5 (D. Md. July 16, 2015) (“The right of a
cross-examiner to employ leading questions is not absolute under Rule 611(c)”). In the spirit of
ensuring the deposition’s effectiveness for determining the truth, the witness should be allowed
to give unadulterated responses to the questions asked of her, free from any subliminal
suggestions as to how the witness should or should not answer the question, allowing the witness
to rely solely on her memory. If the witness’s memory should falter or be contradictory to
established information, the Rules of Evidence have prescribed methods to remedy a lack of
memory and contradictory testimony.
1
    The significance of this DNA evidence is overstated as explained in Dkt. 107


                                                           2
       II.     Leading Questions Are Not Appropriate At Ms. Powell’s Deposition - Ms.
               Powell Refused To Meet With Defense Counsel As Well

        Plaintiff claims that Ms. Powell’s “refus[al] to have any communication with
representatives of Plaintiff” justifies the use of leading questions at her deposition. See Dkt. 113
at 2 (“The witness’s refusal to meet with the [] examiner before trial to prepare for his testimony
may be particularly important since the refusal suggests hostility…”). Under this standard,
Plaintiff and Defendants are on equal footing. As the Court is aware, Ms. Powell refused to meet
with Defendants and directed any communication with her be made through her attorney. (See
Dkt. 99). As such, neither side has a built-in advantage at the deposition and Ms. Powell’s
refusal to communicate about a traumatizing incident prior to her deposition should not be a
basis to allow Plaintiff to improperly cross-examine Ms. Powell. If Plaintiff insists on calling
Ms. Powell as their witness and examining her first, then they should not be permitted to open
the deposition with cross-examination style questioning.

       III.    Plaintiff’s Ability To Impeach The Witness Would Not Be Impaired By A
               Limitation On The Use Of Leading Questions, If Grounds To Impeach The
               Witness Are Present And Properly Established.

         Plaintiff’s argument that counsel needs to ask leading questions during Ms. Powell’s
examination is premature because in order to properly impeach Ms. Powell, her given testimony
must first present contradictory or inconsistent information. Since, Ms. Powell has yet to testify,
it is rank and self-serving speculation to assume that there will be grounds for impeachment. If,
during the deposition, there arises a time where Plaintiff can properly impeach Ms. Powell’s
testimony, Plaintiff will have the latitude to do so at the appropriate time. Until such an event,
Plaintiff cannot be permitted to use the possibility of impeachment as a sword and shield to ask
leading questions without restraint.

                                                     Respectfully Submitted,

                                                                     /s/
                                                     Avi T. Kamionski, Bar No. 20703
                                                     Shneur Nathan, Bar No. 20707
                                                     Theresa Concepcion, Bar No. 21143
                                                     Matthew J. Mc Carter, Bar No.21032
                                                     33. W. Monroe, Suite 1830
                                                     Chicago, IL 60603
                                                     Tel: (312)612-1955
                                                     akamionski@nklawllp.com
                                                     snathan@nklawllp.com
                                                     tconcepcion@nklawllp.com
                                                     mmccarter@nklawllp.com
                                                     Attorneys for William Ritz and Barry Verger




                                                 3
